                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

ALTER TRADING CORPORATION                                                               PLAINTIFF

v.                                                    CIVIL ACTION NO. 2:18-cv-47-KS-MTP

DAVID SHEMPER and
HCS TRADING, LLC                                                                    DEFENDANTS

                                              ORDER

       THIS MATTER is before the Court on Defendants’ Motion to Allow Additional

Discovery [82] and Supplemental Motion to Allow Additional Discovery [86]. Having

considered the parties’ submissions, the Court finds that these Motions [82] [86] should be

granted in part and denied in part.

         On March 27, 2018, Plaintiff Alter Trading Corporation filed this action seeking to

have the Court enforce a non-competition agreement against Defendants David Shemper

(“Shemper”) and HCS Trading, LLC (“HCS”). According to Plaintiff, it purchased Ben

Shemper & Sons, a metal recycling business, in 2007 and retained Shemper as an employee after

he signed a non-competition agreement. Shemper is no longer employed by Plaintiff, and

Plaintiff alleges that Shemper and HCS—a company formed by Shemper—are competing in

violation of the non-competition agreement.

       On July 25, 2018, the Court entered a Case Management Order [51], which, inter alia, set

limits on the parties’ discovery requests and set a discovery deadline of November 26, 2018. On

November 2, 2018, Defendants filed their Motion to Allow Additional Discovery [82].

Defendants assert that Plaintiff “is in the process of entering into a transaction with SA

Recycling through which it will either sell, lease, transfer or otherwise significantly alter its



                                                  1
interest in and ownership and operation of the Hattiesburg and Mobile yards of Alter that are at

the center of this controversy.”

         Defendants seek leave to serve four additional requests for production of documents upon

Plaintiff.1 Defendants also request that the Court order Plaintiff to respond to the request within

five days of service. In their Supplemental Motion [86], Defendants state that Plaintiff has

publicly announced the sale of its Hattiesburg and Mobile scrap yards to SA Recycling, LLC.

Defendants argue that Plaintiff “has no legitimate business interest to protect by enforcing any

post-employment restrictions on David Shemper and/or HCS Trading, LLC.”

         On November 13, 2015, Plaintiff served upon Defendants supplemental pre-discovery

disclosures. See Notice [87]. The same day, Plaintiff filed its Response [88] to the instant

Motions [82] [86]. Plaintiff states that, with its supplemental disclosures, it provided Defendants




1
    Defendants’ proposed requests for production of documents include the following:

Request No. 1: Produce all contracts, purchase agreements, leases, operation agreements and all
other documents related to the transaction between Alter Trading and SA Recycling, LLC related
to the Hattiesburg and Mobile yards of Alter. This should include any representations,
warranties and related undertakings.

Request No. 2: Produce all documents Alter provided to SA Recycling in advance of the
transaction referenced in Request No. 1 showing Alter’s purchases and sales of scrap from the
Mobile and Hattiesburg yards including all brokered scrap by those yards and any other records
of the financial performance of the Mobile and Hattiesburg yards provided to SA Recycling,
LLC.

Request No. 3: Produce any and all records relating to any assignment of any of Alter’s rights
claimed under any employment agreement related to David Shemper as part of any transaction
between Alter and SA Recycling, LLC, as to the Mobile and Hattiesburg yards of Alter.

Request No. 4: Produce any and all executed letters of intent, agreement and any other executed
documents regarding any transaction between Alter and SA Recycling, LLC for or concerning
the Hattiesburg and Mobile yards.

                                                 2
the Exclusive Brokerage Agreement between it and SA Recycling and the Memorandums of

Lease and Option between it and SA Recycling.2

         According to Plaintiff, it retains an ownership interest in the scrap yards at issue and

retains a protected interest in the non-competition agreement. Plaintiff argues that Defendants’

Motions [82] [86] should be denied because the proposed discovery requests are overbroad and

because Plaintiff has provided information concerning its continuing interest in the non-

competition agreement.

         On November 14, 2018, Defendants filed their Reply [91]. Defendants acknowledge that

Plaintiff produced certain information but note that Plaintiff produced memorandums regarding

the leases but not the actual leases and did not produce the “purchase agreement” referenced in

the Exclusive Brokerage Agreement. Defendants argue that these documents may demonstrate

that Plaintiff no longer has any ongoing operations at the subject scrap yards and, thus, has no

continuing interest in the non-competition agreement.

         The trial court is afforded broad discretion to preserve the integrity and purpose of the

pretrial order. Geiserman v. MacDonald, 893 F.2d 787, 790 (5th Cir. 1990). The Case

Management Order can be modified by order of the Court upon a showing of good cause

supported with affidavits, other evidentiary materials, or reference to portions of the records. See

[51] at 1.

         The Court finds that Defendants are entitled to information concerning Plaintiff’s

ongoing interest in enforcing the non-competition agreement against Defendants. Plaintiff,

however, has produced certain relevant information in its supplemental pre-discovery

disclosures. Additionally, Defendants have not shown good cause to allow them leave to serve



2
    Plaintiff provided these documents to the chambers of the undersigned via email.
                                                   3
their proposed requests for production. Defendants’ requests are broad and seek more

information than is necessary to determine whether Plaintiff has a continuing interest in the non-

competition agreement. The Court, however, finds good cause to allow a request for production,

which is narrowly tailored to seek information concerning Plaintiff’s continuing interest in the

subject non-competition agreement.

       Accordingly, on or before November 26, 2018, Plaintiff shall produce to Defendants (1)

all contracts—including purchase agreements, leases, and operation agreements—relating to the

transaction between Plaintiff and SA Recycling, LLC concerning the Hattiesburg and Mobile

scrap yards and (2) any documents relating to any assignment of Plaintiff’s rights under any

employment agreement with David Shemper as part of any transaction between Plaintiff and SA

Recycling, LLC.3

       IT IS, THEREFORE, ORDERED that Defendants’ Motion to Allow Additional

Discovery [82] and Supplemental Motion to Allow Additional Discovery [86] are GRANTED in

part and DENIED in part as set forth herein. The documents at issue shall be produced on or

before November 26, 2018.

       SO ORDERED this the 19th day of November, 2018.

                                              s/Michael T. Parker
                                              UNITED STATES MAGISTRATE JUDGE




3
  As it did with its supplemental pre-discovery disclosures, Plaintiff may redact sensitive,
irrelevant information, such as fee amounts and required insurance coverage amounts.
                                                 4
